Prepared by, and after recording return to: Michael Van Voorhis, Esquire Troutman Sanders LLP P.O. Box Richmond, Virginia23218-1122 MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (Including Fixture Filing) (TENNESSEE – REVISION DATE 03-31-2008) Maximum Principal Indebtedness for TennesseeRecording Tax Purposes is $22,646,919.84 . FHLMC Loan No. 534381251 Grove at Richland MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (TENNESSEE – REVISION DATE 03-31-2008) THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (the "Instrument") is made as of this 16th day of December, 2009 among NLP RICHLAND, LLC, a limited liability company organized and existing under the laws of Delaware, whose address is c/o NTS Development Company, 10172 Linn Station Road, Louisville, Kentucky 40223, as grantor ("Borrower"), to JOSEPH B. PITT, JR., as trustee, whose address is c/o Fidelity National Title Group, 725 Cool Springs Blvd., Suite 160, Franklin, Tennessee 37067 ("Trustee"), for the benefit ofHOLLIDAY FENOGLIO FOWLER, L.P., a limited partnership organized and existing under the laws of Texas, whose address is 9 Greenway Plaza, Suite 700, Houston (Harris County), Texas 77046, as beneficiary ("Lender").Borrower's organizational identification number, if applicable, is 4739667. This Instrument covers property or goods herein described that are, or are to become so affixed to real property described in Exhibit A hereto so as to become fixtures and also constitutes a fixture filing under §§ 47-9-334 and 47-9-502 of Tennessee Code Annotated, and is to be filed in the real estate records.The names of the debtor (the “Borrower” herein) and the secured party (the “Lender” herein), the mailing address of the secured party from which information concerning the security interest may be obtained, the mailing address of the debtor, and a statement indicating the types, or describing the items, of collateral are stated herein in compliance with § 47-9-502 of the Tennessee Code Annotated, as amended.The real property is described in Exhibit A hereto and the record owner of such real property is NLP Richland, LLC. NOTICE PURSUANT TO §§ 47-9-334 and 47-28-104 OF TENNESSEE CODE ANNOTATED.THIS INSTRUMENT SECURES OBLIGATORY ADVANCES AND IS FOR COMMERCIAL PURPOSES PURSUANT TO § 47-28-101, ET SEQ, OF THE TENNESSEE CODE ANNOTATED. Borrower, in consideration of the Indebtedness and the trust created by this Instrument, irrevocably grants, conveys, bargains, sells, confirms, assigns and transfers to Trustee, and any and all successors of Trustee, in trust, with power of sale, the Mortgaged Property, including the Land located in Davidson County, State of Tennessee and described in Exhibit A attached to and incorporated in this Instrument. TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower's Multifamily Note payable to Lender dated as of the date of this Instrument, and maturing on January 1, 2020 (the "Maturity Date"), in the principal amount of $27,000,000.00, and all renewals, extensions and modifications of the Indebtedness, and the performance of the covenants and agreements of Borrower contained in the Loan Documents. TO HAVE AND TO HOLD the Mortgaged Property to the use and benefit of the Trustee and the Trustee’s successors, heirs and assigns, forever in FEE SIMPLE in trust.Borrower represents and warrants that Borrower is lawfully seized of the Mortgaged Property and has the Page 1 right, power and authority to grant, convey and assign the Mortgaged Property, and that the Mortgaged Property is unencumbered except as shown on the schedule of exceptions to coverage in the title policy issued to and accepted by Lender contemporaneously with the execution and recordation of this Instrument and insuring Lender's interest in the Mortgaged Property (the "Schedule of Title Exceptions").Borrower covenants that Borrower will warrant and defend generally the title to the Mortgaged Property against all claims and demands, subject to any easements and restrictions listed in the Schedule of Title Exceptions. THIS DEED OF TRUST IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE MADE AT THE OPTION OF THE BENEFICIARY, OR BOTH, AND WHETHER MADE BEFORE OR AFTER DEFAULT OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH FUTURE ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF THIS INSTRUMENT, ALTHOUGH THERE MAY BE NO ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND ALTHOUGH THERE MAY BE NO INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS MADE AS PROVIDED BY T.C.A. § 47-28-102.THIS NOTICE REFERENCING OBLIGATORY FUTURE ADVANCES IS FOR PURPOSES OF COMPLYING WITH T.C.A. § 47-28-104(B) AND NO OTHER INFERENCE IS TO BE PRESUMED HEREUNDER.NOTWITHSTANDING THE REDUCTION OF THE AMOUNT(S) SECURED HEREBY AT ANY TIME TO ZERO, THIS INSTRUMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS RELEASE OR SATISFACTION THEREOF IS FILED OR RECORDED BY THE BENEFICIARY. UNIFORM COVENANTS-CME REVISION DATE 8-14-2009 Covenants.In consideration of the mutual promises set forth in this Instrument, Borrower and Lender covenant and agree as follows: 1.DEFINITIONS.The following terms, when used in this Instrument (including when used in the above recitals), shall have the following meanings: (a)“Affiliate” of any Person means (i) any other Person which, directly or indirectly, is in Control of, is Controlled by or is under common Control with, such Person; (ii) any other Person who is a director or officer of (A) such Person, (B) any subsidiary of such Person, or (C) any Person described in clause (i) above; or (iii) any corporation, limited liability company or partnership which has as a director any Person described in subsection (ii) above. (b)“Approved Seller/Servicer” is defined in Section 43(b). (c)“Assignment of Management Agreement” means Assignment of Management Agreement and Subordination of Management Fee of even date herewith among Borrower, Lender and Property Manager, including all schedules, riders, allonges and addenda, as such Assignment of Management Agreement may be amended from time to time. (d)“Attorneys’ Fees and Costs” means (i) fees and out of pocket costs of Lender’s and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and Loan Servicer’s in-house counsel, support staff costs, costs of preparing for litigation, computerized research, Page 2 telephone and facsimile transmission expenses, mileage, deposition costs, postage, duplicating, process service, videotaping and similar costs and expenses; (ii) costs and fees of expert witnesses, including appraisers; (iii) investigatory fees; and (iv) the costs for any opinion required by Lender pursuant to the terms of the Loan Documents. (e)“Borrower” means all entities identified as “Borrower” in the first paragraph of this Instrument, together with their successors and assigns. (f)“Business Day” means any day other than a Saturday, a Sunday or any other day on which Lender or the national banking associations are not open for business. (g)“Claim” is defined in Section 18(l). (h)“Collateral Agreement” means any separate agreement between Borrower and Lender for the purpose of establishing replacement reserves for the Mortgaged Property, establishing a fund to assure the completion of repairs or improvements specified in that agreement, or assuring reduction of the outstanding principal balance of the Indebtedness if the occupancy of or income from the Mortgaged Property does not increase to a level specified in that agreement, or any other agreement or agreements between Borrower and Lender which provide for the establishment of any other fund, reserve or account. (i) “Condemnation” is defined in Section 20(a). (j) “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person whether through ownership of voting securities, beneficial interests, by contract or otherwise.The definition is to be construed to apply equally to variations of the word “Control,” including “Controlled,” “Controlling” or “Controlled by.” (k)“Controlling Entity” means an entity which, directly or indirectly through one or more intermediaries, (i) owns or Controls a general partnership interest or a Controlling Interest of the limited partnership interests in Borrower (if Borrower is a partnership), (ii) is a Manager of Borrower or owns a Controlling Interest in a manager of Borrower or a Controlling Interest of the ownership or membership interests in Borrower (if Borrower is a limited liability company), or (iii) owns or Controls a Controlling Interest of any class of voting stock of Borrower (if Borrower is a corporation).The SPE Equity Owner, if applicable, shall be considered a Controlling Entity for purposes of this definition. (l) “Controlling Interest” means (i) 50 percent or more of the direct or indirect ownership interests in an entity, or (ii) a percentage ownership interest in an entity of less than 50 percent, if the owner(s) of that interest actually Control(s) the business and affairs of the entity without the requirement of consent of any other party. (m)“Cut-off Date” is defined in the Note. (n)“Defeasance” is defined in Section 44. (o)“Defeasance Closing Date” is defined in Section 44(b). (p)“Defeasance Collateral” means (i) a Freddie Mac Debt Security, (ii) a Fannie Mae Debt Security, (iii) U.S.
